LANL, TFBS 1RGrPOPEYA Psumeit O (EUR 6/1515 Page Mate h 1
Dishacv oF wew Yow:
AS ot Lene yr. v ee Cyr ar Twp 2A.

b- S NX a : : : scene
agawer PE Complaint

vou <T polke CLOG
De Ac wolowts

t Va| wari Vu {2 AACE o& 139-05 S5 DR- G&D
ry Pmapwo od, Ww A WL 2 we preb 4 cle poses to

\> o Vue.

     
  

: NXT O Sf Oe
» Wirer havin WG Wow Vuloo, echowr el y valu ¢ OAwAwT
Tw reRnarianel € 2OWMaS of Lave” spar, Three
Yeoes, on Octo eu Derg ) ws A vCal stp
ovate vhe cha wypel. as Yous ks WIA’ olesinouS
ol Wuttwurg muy chanwpol weko Ow a Wd LAW OW,
ow te woth o). OG oO wy Miscove. nee { _ Wu
channel 00a ot i (lane Ais pla Line Vite, WCure
aT
rnd tH racle. Wome, we woo apply A le ss
ol Lp 27 WAS 1o ute os ts ip Low zal, Wm
chew eb \vaol CL pyolles S ST peom

 

_& ek LOW ye uiclees whieh Ah Xn bu OU Wn

 

 

©) ) Cw vo \p INC, ef + Dh my 1 Roce Pater
aséocated. woth (Ao utube. LLC of WSs 1K are
Cont foc Vw L ~{ lA He “Eig QR Ws “My tL age. iS SULCL henry

t cube! ne

Ue)

 

 

 

 
Case 1:19-cv-09499-UA Document 2 Filed 10/15/19 Page 2 of 5

Des 5 L Wa Vie U oud ub 2. iS. S.v.v AL 4 n Des aid
x ol ov © le mal weer WOMe col. ‘Trooke

Wowie onok oom in TP Wis mawhe iy a atthe’

mon Weimt O@ WV docle wame 16 te pod into fe

Upatube beawse ph, you Che. cbepec feo! ae

WAch Admon che. fe L's site which US e4 CAange

al Twi Loy ride. OS WOW? hu LS LS. a ,

Ly fr ye J Wr. wv 5 ard. ‘leg a ct ULSe@ Wyo to ,

La

 

5) 4 wish Ye have. Uoulube CLOSL. Vis Piece. Yue £
and Dow wus. ca Oy. pean S «Vion p-rol pl cnctio® Cos oO
“y th 15D 000 5 thet | Poy ane § ll. Wsing

noww.. cond bRads prrome Ao p USOmM to _

| N
he lr recteor Yo Ve. Nndiaw muse violee SWE"

 

 

 

 

 

 

 

PelFewDaewy Proveess* U wre wr: \0 pmo
YOUTUBE LLC Clam rye)

96) cH eRQu Aue VAL miles RAWAL
Say Youwd qelt. “UB = IAL 29718
am FL Obb . Emart' VALMUCL p72 R

 

Ww CG, met. « Lo wr,

eee mee en ne mS tral deere emcee cee ee we man

 

(2)
Case 1:19-cv-09499-UA Document 2 Filed 10/15/19 Page 3 of5

UNLy red SVavye S Cowl oF Venu i © re
Socphepw. Digy cy a VIC Mowk

VU ae yryree Re WRAY Lt Leue< wo
Preweg) 17 LOB? Yb Li
Oe § Gives PO : 4 C re

younw eye ELC. . IS COU @ fF
Dee. nolact »

Al the Howeuecble Chie) Tusivce @ (eens WceMavenv-
AL fer. bem foe ceal delete. Wd Loouby

 

 

 

Chemn ef JO ~Lt- Zo 5 4} WRN adurse bay bicj
58 te t eo  £5~-e. \2 LWe.O ,b& whred 2 ck Oe.
sVyaaded yo upledcdd vi ‘ol Los Athes OhE

 

lec ofedin weiw veal £ Cs end oee wx ot at
LN Do
» god aA Udatebs \Aa eo ever |) am wpa Ke
this a une OF a ecte bow \ro Rerble 4 palwhe
U

hye CA be CEN ~{> rue. t

3 ee to up hood wy Jop vider that

had lush Lied e 4 Ay a nos Db t wb 2 . & 4
Disco. nae They (VERE. Vet in pry YIiper

fol de R, o) gat vat Smaet Lavencl Ye ol ig
ol Le. pint Th Coy? teg fe doc are. ther.
ot Ch ld VW AE , U mitube } col clo. Lowyest tho we
alo KG Ww tL ou je es ed lr) ‘top BO nGS. Rom
A V
wily WS IC: \ do jhe
/ - Jo

 

 

 

   

 

 

 

 

 

: on
Vlg Eyer ts Val yoskes <.D* Dav Gyperails -
it i | Ele ke. te oe E 4 . { a . ib oe.
Fi ow. V *> f I . qs oi TE bh c 3 - prwl 4 C Ong COltd? ed Nw e we Be hos ~~
Case 1:19-cv-09499-UA Document 2 Filed 10/15/19 Page 4of5

wea CM OY. able fo discovep. that Wed
marlin ts eveey Ont wag bers pone 1 TD) pupal
va ONL Soy a) omelod wy son tet tL pp
SEUz. col SPngS Lordeos_| had (luisen L tle Te pe of
the site (s) | “ode fer‘) ) did th 5 “} Wo. i heck
‘fe quel + videos jack Leer Ne.mrovted”

 

4» 9 ain ewe pe the The COS. 15 wots be fo
hands o\ tHe DA wiort Qued ae Vethegy
Cols Me... Y arn only bi (ee are yr thas

to ‘Let y wt See. whet Q prego. hael

ye end WL + eqs =\ BU ~ “adr €. :

 

UL al yy be. ‘ amen ,°

\ / C yt Kt Joc Wrap |

 

 

 

 

 

 
Case 1:19-cv-09499-UA Document 2 Filed 10/15/19 Page 5of5

Your New Benefit Amount

BENEFICIARY’S NAME: VALMIKI D RAMANI

Your Social Security benefits will increase by 2.8% in 2019 because of a rise in the cost of
living. You can use this letter as proof of your benefit amount if you need to apply for food,
rent, or energy assistance. You can also use it to apply for bank loans or for other business.

Keep this letter with your important financial records.

 

= ° Your monthly s amount (before deductions) i is - $809.00

° The amount we deduct for Medicare Medical Insurance is $0.00

Cf you did not have Medicare as of November 16, 2018,
or if someone else pays your premium, we show $0.00.)

® The amount we deduct for your Medicare Prescription Drug Plan is $0.00
(We will notify you if the amount changes in 2019. If you did net elect
withholding as of November 1, 2018, we show $0.00.)

° ‘The amount we deduct for voluntary Federal tax withholding is $0.00
(if you did not elect voluntary tax withholding as of
November 16, 2018, we show $0.00.)

° After we take any other deductions, you will receive $809.00

  

cid with any of these amounts, you must write to us within 60 days from the
date you reegive this letter. Or visit wzow. ssa. Zoulnon-medicallappeal to appeal online.
We would be happy to review the amounts.

if you receive a paper check and want toe switch to an electronic payment, please visit the
Department of the Treasury’s Go Direct website at www.godirect.erg online.

 

® Visit c our website a at www. ».socialsecurity. ov
_ ® Callus toll-free at 1-800-772-1213 CETY 1-800-225-0778)
e Contact your nearest Social Security office

38RD FL DISTRICT OFFICE
165-10 JAMAICA AVE
JAMAICA NY 11482

 

Call t the] Eldercare } Locatar service of the U.S. Administration on Aging at 1-800-677-1116
